Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 20, 2015

                                      No. 04-15-00064-CV

                       IN THE INTEREST OF K.R.E.T., et al children,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02260
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
         This is an accelerated appeal of an order terminating appellant’s parental rights. The
reporter’s record for this appeal was due to be filed on February 17, 2015. On February 26, 2015,
this Court issued an order requiring the reporter’s record be filed on or before March 9. On
February 27, 2015 the court reporter, Kayleen Rivera, filed a second notice of late record seeking
a 30-day extension. Ms. Rivera was given another extension to March 13, 2015. Ms. Rivera filed
the first volume of the reporter’s record on March 6, 2015. At this time, the full reporter’s record
still has not been filed.

        It is therefore ORDERED that Ms. Rivera file all remaining volumes of the reporter’s
record in this court no later than March 27, 2015. If the full reporter’s record is not received by
such date, an order may issue directing Ms. Rivera to appear and show cause why she should not
be held in contempt for failing to file the record.


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court